This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SOLAR VILLA APARTMENTS,

 3          Plaintiff-Appellee,

 4 v.                                                            NO. 33,602

 5 ANA WASHBURN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Beatrice J. Brickhouse, District Judge


 9 Solar Villa Apartments
10 Chris Baca/Agent
11 Albuquerque, NM

12 Pro Se Appellee

13 Ana Washburn
14 Albuquerque, NM

15 Pro Se Appellant


16                                 MEMORANDUM OPINION
 1 HANISEE, Judge.

 2   {1}   Ana Washburn, a self-represented litigant (Defendant) appeals from the district

 3 court’s memorandum opinion and order affirming the metropolitan court’s judgment

 4 for restitution in favor of Solar Villa Apartments (Plaintiff) in which Defendant’s

 5 rental agreement was terminated and Defendant was ordered to pay Plaintiff $159.50

 6 in prorated rent and costs. [RP 12] The calendar notice proposed summary reversal on

 7 the basis that the metropolitan court legally erred in disregarding Defendant’s

 8 retaliation defense to Plaintiff’s action for possession.

 9   {2}   Plaintiff has failed to file a memorandum in opposition to the proposed

10 disposition and the time for doing so has passed. Defendant has filed a memorandum

11 in support of the proposed disposition.

12   {3}   For the reasons set forth in this Court’s calendar notice, we reverse the district

13 court’s memorandum opinion and order and the metropolitan court judgment for

14 restitution.   We remand to the metropolitan court for a hearing on and due

15 consideration of Defendant’s owner retaliation defense, including, if the retaliation

16 defense has merit, whether the eviction proceedings should be stayed pending

17 completion of the discriminatory practices investigation.

18   {4}   IT IS SO ORDERED.




                                               2
1                                     _________________________________
2                                     J. MILES HANISEE, Judge




3 WE CONCUR:



4 _________________________________
5 RODERICK T. KENNEDY, Chief Judge



6 _________________________________
7 LINDA M. VANZI, Judge




                                  3